Dear Mayor Breaux:
You requested an opinion from this office concerning the enactment of a municipal ordinance allocating to the police department budget a percentage of fines and for court costs imposed by the mayor's court. Specifically, you requested an opinion on the legality of such an enactment and if the governing authority may designate how these funds are to be spent by the police department.
As you stated in your request, it has been the opinion of this office that absent an ordinance to the contrary, fines and court costs imposed by the mayor's court shall be paid into the town's treasury.  Thus, it can only be concluded that municipalities may enact ordinances designating that fines and court costs or portions thereof shall be deposited or allocated to other municipal treasuries for other municipal purposes.
Although this may be the case, it is felt that both the allocation of a percentage of the funds and the controlling or designating of the use of the allocated funds can best be dealt with in the municipal budgetary process. The Louisiana Government Budget Act requires each political subdivision to prepare a comprehensive budget presenting a complete financial plan for the ensuing fiscal year for the general municipal fund and each special revenue-fund.  This budget forms (or should form) the basis from which governing authorities monitor revenues and control expenditures.  Each of the referenced items are items which should be included in or form a part of the municipal budget since the budget is the document which should be included in or form a part of the municipal budget since the budget is the document which authorizes expenditures from municipal funds.
It is hoped that this opinion has been of some stance to you. If we may be of any further assistance, please feel free to contact us.
Sincerely,
                        WILLIAM J. GUSTE, JR. Attorney General
                        BY: __________________________ Cassandra A. Simms Assistant Attorney General
CAS:wm